     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 1 of 20   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 17-CR-201
 4                        Plaintiff,   )
                                       ) STATUS CONFERENCE
 5     vs.                             )
                                       ) Washington, DC
 6     Paul Manafort, Jr.,             ) Date: December 11, 2018
                                       ) Time: 3:00 p.m.
 7                        Defendants. )
                                       )
 8     ___________________________________________________________

 9                   TRANSCRIPT OF STATUS CONFERENCE
                                HELD BEFORE
10                THE HONORABLE JUDGE AMY BERMAN JACKSON
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________

12                            A P P E A R A N C E S

13     For Plaintiff:         ANDREW WEISSMANN
                              GREG D. ANDRES
14                            U.S. Department of Justice
                              Special Counsel's office
15                            950 Pennsylvania Avenue NW
                              Washington, D.C. 20530
16                            202-514-1746
                              Email: Aaw@usdoj.gov
17                            Email: Gda@usdoj.gov

18
       For Defendant:         KEVIN M. DOWNING
19                            815 Connecticut Avenue, N.W.
                              Suite 730
20                            Washington, D.C. 20006
                              (202) 754-1992
21                            Email: Kevindowning@kdowninglaw.com

22                            THOMAS EDWARD ZEHNLE
                              Law Office of Thomas E. Zehnle
23                            601 New Jersey Avenue, NW
                              Suite 620
24                            Washington, DC 20001
                              (202) 368-4668
25                            Email: Tzehnle@milchev.com
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 2 of 20   2


 1                            RICHARD WILLIAM WESTLING
                              Epstein Becker & Green, P.C.
 2                            1227 25th Street, NW
                              Suite 700
 3                            Washington, DC 20037
                              (202) 861-1868
 4                            Email: Rwestling@ebglaw.com

 5
       ALSO PRESENT:
 6                            Jeff Weiland, FBI
                              Brock Domin, FBI
 7

 8     Court Reporter:        Janice E. Dickman, RMR, CRR
                              Official Court Reporter
 9                            United States Courthouse, Room 6523
                              333 Constitution Avenue, NW
10                            Washington, DC 20001
                              202-354-3267
11
                                      *   *   *
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 3 of 20          3


 1                 THE COURTROOM DEPUTY:      Your Honor, this afternoon we

 2     have criminal case No. 17-201, the United States of America v.

 3     Paul J. Manafort, Jr.      The defendant's presence has been waived

 4     for this proceeding.

 5                 Counsel, please approach the lectern, identify

 6     yourself for the record.

 7                 MR. WEISSMANN:     For the government, Andrew Weissmann,

 8     and Greg Andres.     And with the FBI, Jeff Weiland and Brock

 9     Domin.

10                 THE COURT:    Good afternoon.

11                 MS. WESTLING:    Good afternoon, Your Honor.          Richard

12     Westling, Thomas Zehnle, and Kevin Downing on behalf of Mr.

13     Manafort.

14                 I'd just like to say we appreciate the Court

15     accommodating us with the schedule this afternoon.              I know this

16     is not when it was first set, so appreciate that.

17                 THE COURT:    All right.    No problem.    I appreciate the

18     fact that everybody asked was willing to gather on short notice

19     for a very well-attended scheduling conference.           I only need to

20     take up a little bit of your time.        But I think it was going to

21     be easier to talk in person about what needed to be filed next

22     and when, than to wait for you to put something in writing and

23     for me to respond to it.       So this just seems more efficient.

24                 Before we get to that, though, I do want to say that

25     there was a portion of the last hearing on November 30th that
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 4 of 20          4


 1     was conducted at the bench and it was sealed, and am I correct

 2     that neither party has any objection to my unsealing that at

 3     this time?

 4                  MR. WEISSMANN:    That's correct, Your Honor.

 5                  MR. WESTLING:    That's correct, Your Honor.

 6                  THE COURT:   Okay.   So that portion of the transcript

 7     from the last scheduling conference that was sealed will now be

 8     unsealed.

 9                  With respect to what we do today, it would be my hope

10     to keep it unsealed.      I have -- just to make sure I don't err

11     in any way -- the redacted version of the public filing in

12     front of me.    The five areas of testimony that are described in

13     it, there is at least a partial topic heading for each area.               I

14     don't intend to talk about anything in-depth, but I think we

15     can talk about this document without getting into sealed

16     material, hopefully.

17                  I want to say -- and this isn't so much a criticism

18     as a comment, I don't think that this submission is what I need

19     in connection with the hearing that both sides have agreed I

20     should hold prior to the sentencing.         While it sufficed, and

21     maybe this was your goal, to put me and put the defense on

22     notice of the subject matter areas in dispute, it doesn't

23     provide me with sufficient information to enable me to make

24     factual findings that your allegations are correct.             It's

25     essentially a summary of your allegations.          And it may have
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 5 of 20       5


 1     been your intention to show up at the hearing with here's a

 2     transcript of what he said, here's our evidence that we believe

 3     demonstrates that it's not true.        But I want to see that before

 4     the hearing.      I don't want to see it for the first time at the

 5     hearing.

 6                 And because I anticipated that the defense would say

 7     we can't respond to this without that and so we need discovery

 8     or whatever, it seemed that it would be useful just to get

 9     together to talk about an orderly schedule for how to do this.

10                 With respect to the five areas that have been

11     identified, I guess one question I have for the defense, the

12     reason we gave you until today -- I think it was until

13     tomorrow -- to even tell me how long you needed to respond, was

14     so that you could see what it was and whether these are areas

15     where you have a dispute.

16                 So, I want to know whether, you know, at this point

17     whether you agree that the defendant's responses with respect

18     to any of these topics were inaccurate, putting aside the

19     question of whether they were deliberately false.           Do you --

20     are there any areas where you already agree with the government

21     that, yes, what he said is not what it is?

22                 MR.    WESTLING:   Your Honor, I think the answer to

23     that, at least at this point, is not yet.          And I say that

24     because I think we've had some of the same difficulty that the

25     Court has on the face of the pleading.
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 6 of 20         6


 1                 I will say that we had a conversation with the

 2     government earlier today where they were more forthcoming, they

 3     were helpful.     And I think we can continue to work through

 4     getting the detail we need to be able to answer that question,

 5     but I don't think we're in that position this afternoon.

 6                 THE COURT:    All right.    Well, that was also something

 7     I was going to ask you.      It seemed that some of this has been

 8     an ongoing discussion, that I'm the newest member of the party.

 9     And I don't think that we need to have a lot of material put on

10     the docket that doesn't need to be on the docket.           But on the

11     other hand, if any of this is in dispute, I'm not going to be

12     able to rule based on this kind of showing.

13                 So, I guess the question is whether the government

14     needs to go ahead and supplement that pleading.           And if some of

15     it has to be under seal, it has to be under seal; if some of it

16     has to be ex parte, it has to be ex parte.          Or if this is a

17     matter that you would like to continue with your informal

18     revelations among yourselves and then you can tell me, okay, we

19     dispute two or we dispute all five, and then only with the ones

20     in dispute then do they have to make that filing.           But I just

21     wasn't sure that we could just go forward based on what we had

22     so far.

23                 MR. WESTLING:    So, I think, Your Honor, there's a

24     couple of things, just to back up from there, that may be

25     helpful.    Our conversation with the government today has given
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 7 of 20      7


 1     us things we need to visit with about amongst ourselves and

 2     with our client about how to proceed moving forward.

 3                 You know, some of the issues that, I think, came up

 4     at the last hearing relate, at least in part, to what the

 5     effect of a breach -- assuming the Court were to determine

 6     that -- will be on the broader proceedings.          And we're trying

 7     to work collectively, both sides, to try to figure out that, to

 8     determine if a hearing is necessary.         I think that's the first

 9     thing I want the Court to be aware of.

10                 I think, in addition to that, then, part of that is

11     if there needs to be a hearing, to your point, what actually

12     needs to be heard?      What are the issues in dispute, as compared

13     to any that we may agree on?       I think there's possibility in

14     both of those places, and we've made good progress in trying to

15     move that along in advance of visiting with you.

16                 THE COURT:    The reason we felt we needed a hearing is

17     because -- you weren't here last time, but everybody agreed we

18     needed a hearing, and there was a fairly full discussion about

19     the ways in which the parties believed this could impact the

20     sentencing determination.       If people begin to have a different

21     view, then that will be a useful thing for people to tell me

22     also.

23                 MR. WESTLING:    Well, I think that's perhaps what I'm

24     getting at.    And I wasn't at the last hearing, so I apologize

25     for that.    But I do think there is some sense today that the
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 8 of 20     8


 1     certainty of a hearing is less clear.         That has a little bit to

 2     do with our attempt to understand what the impact of a

 3     determination of breach will be on the government's posture in

 4     the case moving forward.       I don't think they've decided that,

 5     but it is something we're discussing because, to some degree, I

 6     guess, if we reach a place where the effect of the decision

 7     that there's a problem is not something that we have a problem

 8     with happening -- if that makes sense -- maybe it doesn't make

 9     sense to go through the procedure.        I think that's what we're

10     all trying to do collectively.        I don't know if the government

11     wants to be heard on this issue.        But I think we're --

12                 THE COURT:    I have the feeling that they're going to

13     want me to know whether he was truthful or not truthful with

14     them when I think about sentencing him and giving him credit or

15     not for his acceptance of responsibility and his cooperation,

16     deciding whether I'm varying, whether I'm departing, where I go

17     within the guidelines.

18                 MR. WESTLING:    Sure.

19                 THE COURT:    So I have -- it seems unlikely to me that

20     this will be irrelevant, but whether I have to make a

21     factual -- but I don't want to get to sentencing and have him

22     stand up and say he wasn't truthful and you stand up and say,

23     yes, he was.

24                 MR. WESTLING:    Understood.     Sure.

25                 THE COURT:    After everybody told me that I should
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 9 of 20          9


 1     clear that up beforehand.

 2                 MR. WESTLING:    And I think we still agree with that.

 3     I mean, to the extent there needs to be that determination.

 4     It's just a question, I guess, of whether we contest the issue

 5     at the end of the day, and that has a lot to do with better

 6     understanding what the allegations are.         So we're still working

 7     through that.

 8                 THE COURT:    We're all at the same point.          Then maybe

 9     what makes sense is for you to confer and to tell me what you

10     think an appropriate schedule is, whether you want -- you agree

11     that the government should just go ahead and file a

12     supplemental pleading or whether you want to work among

13     yourselves and then inform me, two out of three are at issue,

14     three out of how many are at issue, and then he has to

15     supplement and then you respond, or what.          I'm happy to have

16     you work it out among yourselves.

17                 We gave ourselves some time between now and the

18     sentencing, but I'm working off what we had the last time.             And

19     I just thought that this wasn't really helpful in terms of what

20     I had to do, and it might not be helpful enough in terms of

21     what I was asking for from you, which was a response.

22                 MR. WESTLING:    So, I think, Your Honor, what we had

23     talked about -- and this may be a start, and maybe it makes

24     sense for us to talk.      But, really, it was to try to start with

25     an understanding of when there might be a date, if a hearing is
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 10 of 20          10


 1      necessary, and then to work out a set of pleading dates leading

 2      up to that, with the thought that the first determination I

 3      guess we need to make, and we just haven't been able to do it

 4      by today, in light of the information and trying to learn more,

 5      is to visit with our client and determine, first, are we asking

 6      for a hearing?    Obviously, that's a baseline issue, it would

 7      seem to me.

 8                   THE COURT:   Okay.   Well, to me it's that you aren't.

 9                   MR. WESTLING:   I understand.     I understand.      And some

10      of that is just information we learned today about where this

11      all goes.    And so I think there is some desire to decide does

12      it make sense to put the Court through that, if we don't have

13      to?   That's the first question.

14                   Assuming that, though, maybe the best way to proceed

15      from here, in order not to waste the Court's time, is really to

16      assume we are going to need that hearing and to plan

17      accordingly.    I would say to you that from the defense

18      perspective --

19                   THE COURT:   We didn't set it last time because

20      Mr. Downing couldn't anticipate how long it would take him to

21      respond --

22                   MR. WESTLING:   Right.

23                   THE COURT:   -- until he saw what there was.

24                   MR. WESTLING:   Correct.

25                   THE COURT:   And I thought that was fair.          And so I
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 11 of 20     11


 1      was going to set the rest of the schedule today, but it doesn't

 2      sound like we're ready to set it today either.

 3                   MR. WESTLING:   Well, so here's what I would propose.

 4                   THE COURT:   Okay.

 5                   MR. WESTLING:   My feeling is it makes sense to try to

 6      set a schedule today with an understanding that there is a

 7      possibility in the very near term that we may inform the Court,

 8      after talking with the client, that we don't feel the need for

 9      a hearing.    We didn't want to not tell the Court about that

10      today if that was a possibility.       That's really based on a

11      conversation we had with the government earlier today, so it

12      hasn't been something that we've been dealing with for very

13      long.   And I have not had a chance to discuss that with

14      Mr. Manafort.    So with that, I think --

15                   THE COURT:   Well, if you tell me at some point we

16      don't need a hearing, then you need to tell me what it is

17      specifically that you're agreed about.

18                   MR. WESTLING:   Understood.

19                   THE COURT:   Whether you're agreed that he violated or

20      he didn't, whether you're agreed that -- whatever they're

21      asking to do, you don't object to.        So it doesn't matter in --

22      it still might matter to me.

23                   MR. WESTLING:   Understood.    And the Court clearly can

24      hold a hearing, if it chooses.       I think we're just -- to the

25      extent it's being motivated by our desire, we want an
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 12 of 20       12


 1      opportunity to revisit that with our client, in light of our

 2      discussions with the government earlier today.

 3                 THE COURT:    All right.     And I take it you also --

 4      well, do you think that further discussions will help you

 5      determine whether you dispute or don't dispute the five areas?

 6      Or have you been given that material already?

 7                 MR. WESTLING:     We've been given some information.         We

 8      probably need additional information to be able to go back to

 9      our notes and records to make a determination.          So that's the

10      process we're engaged in.

11                 THE COURT:    All right.     So we can set a hearing date

12      and count backwards, that's fine.

13                 Is that what the prosecution wants me to do as well?

14                 MR. WEISSMANN:     Yes, Your Honor.

15                 THE COURT:    Okay.    But before we do that, we have to

16      have some vague understanding of how long it's going to take us

17      to do the things that we need to --

18                 MR. WESTLING:     Understood.

19                 THE COURT:    -- do for the hearing that we're now

20      going to count backwards from.       So what are we looking at?

21                 MR. WESTLING:     Ideally, what we would be seeking,

22      Your Honor, is the opportunity to respond to the government's

23      filing with an understanding that we believe through informal

24      discussions we can get the information we need for that

25      response and to file that right after the first of the year, if
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 13 of 20          13


 1      that's possible.

 2                 THE COURT:    But how can I assess either their filing

 3      or your response, if I don't have the information?

 4                 MR. WESTLING:     I don't have an answer to that.          So I

 5      think that may be a question for what does the Court need us to

 6      file collectively so that you have that information?            And

 7      should that happen before we respond or simultaneously?           Or how

 8      would you prefer to do that?

 9                 THE COURT:    The way I envisioned this is I was going

10      to get something with attachments.        It was going to say:        With

11      respect to X, he said this.       And there would either be grand

12      jury testimony or a 302.      However, this is false because see

13      Exhibits A and B.     And then for issue number 2, it would be

14      similar.   And then they could come back and say no, it's not

15      false for the following reasons, or he didn't intentionally

16      mislead, he thought it was true when he said it, whatever they

17      want to say.

18                 But I don't see how I can assess -- and I don't --

19      maybe you didn't realize all this at the beginning, but I don't

20      want to see it for the first time when somebody hands it up to

21      me as Exhibit A.

22                 MR. WESTLING:     Understood.

23                 THE COURT:    I like to be prepared, then I can ask

24      questions at the hearing and the hearing makes sense.           So

25      knowing that, do you have a thought about how we should
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 14 of 20     14


 1      proceed, Mr. Weissmann?      Or do you want to talk to each other

 2      first?

 3                 MR. WEISSMANN:     Why don't we talk for one second?

 4                 THE COURT:    That is totally fine with me.

 5                 (Pause.)

 6                 MR. WEISSMANN:     Your Honor, I think we have an

 7      agreement to propose to the Court.

 8                 THE COURT:    Okay.

 9                 MR. WEISSMANN:     Which is that we will continue the

10      discussions that we began earlier today to answer some

11      questions that the defense had, so that they will be in a

12      position in early January to advise the Court on the questions

13      that you have, which is what exactly do they agree to, what is

14      it they don't agree to.      But it is with respect to something --

15      the facts and the intent, as I understand that's what the Court

16      would want.

17                 In the most optimistic view from, I guess, the

18      Court's perspective in terms of the Court's time, if there's an

19      agreement that a hearing is not necessary, then you will have a

20      submission that says there's an agreement and there's no need

21      for a hearing.    Assuming that there is at least one area, maybe

22      more, where there is some issue, whether it's a factual issue,

23      intent issue, or both, that will be set out initially by the

24      defense at, you know, sometime in early January, a date to be

25      set by the Court.     And then within a few days of that the
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 15 of 20      15


 1      government will --

 2                 THE COURT:    Provide the backup.

 3                 MR. WEISSMANN:     Exactly.    And the Court is correct.

 4      Then we apologize if we hadn't provided what -- we were trying

 5      to provide the notice, to make sure that the defense knew

 6      exactly what it is that we were saying was false.          We weren't

 7      intending that to be the factual underpinning.          We have

 8      absolutely no objection whatsoever to providing the Court that

 9      in advance of any hearing, so it's not -- the Court is not

10      hearing it for the first time in court.

11                 THE COURT:    Well, the reason I had this hearing was

12      not to say you didn't do what you were supposed to do, I don't

13      think it was clear what you were supposed to do.          But it just

14      struck me as inevitable that the defense would say, Well, we

15      need the underlying material, and I was thinking I needed the

16      underlying material.     So it made sense to have everybody talk

17      about who was going to get it and when and how in one room,

18      rather than getting a pleading and responding.

19                 All right.    Mr. Westling, when would you all like to

20      file your pleading telling me whether there are any areas of

21      dispute with respect to these five areas and then any areas of

22      dispute with respect to what I'm supposed to do about it?         When

23      would you like to get back to me on that?

24                 MR. WESTLING:     If we could do that at the end of the

25      first week in January, Your Honor?        I guess that's maybe the
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 16 of 20         16


 1      4th.   I'm not sure about that.

 2                 THE COURT:    January 4.

 3                 MR. WESTLING:     Or the Monday after that would be

 4      better.

 5                 THE COURT:    Okay.    January 7.

 6                 MR. WESTLING:     That would be perfect.      Thank you.

 7                 THE COURT:    And then if there are any factual issues

 8      in dispute which I'm required to decide, the government's

 9      submission detailing the basis for its claim that these were

10      deliberately false statements will be due on January 14th.

11                 MR. WESTLING:     That's fine.

12                 THE COURT:    Okay.    And then if the defense has

13      anything it wants to say in reply, January 21st is a holiday,

14      so January 22nd.

15                 MR. WESTLING:     Okay.

16                 THE COURT:    And then not because I read slowly, but

17      because I have several trials in between, I would say that we

18      can set, in the event we need it, a hearing date on -- I could

19      say February 12th or February 15th or the 19th.          How about

20      February 12th?

21                 MR. WESTLING:     Your Honor, one issue that we wanted

22      to make sure the Court was aware of, and it may or may not be

23      germane, but given that we're working on two matters at the

24      sometime time, currently the sentencing in the Virginia matter

25      is set for February 8th, I believe is the date.          So I don't
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 17 of 20      17


 1      know if there's any possibility -- and I know it's subject to

 2      the Court's calendar -- of resolving this before that?          But if

 3      not, you know, I just wanted the Court to be aware of that,

 4      so --

 5                  THE COURT:   Well, why would that matter?

 6                  MR. WESTLING:    I don't know that we know at this

 7      point.    But I think, you know -- do you want to address that,

 8      Andrew?

 9                  MR. WEISSMANN:    So I think it's fair that --

10                  THE COURT:   I think when we set our sentencing date

11      we knew it was going to have to be after the other sentencing

12      date.    I don't think there's a cooperation issue there; there's

13      a conviction after a trial.

14                  MR. WEISSMANN:    The only issue I see is, frankly, the

15      exact same one that the defense has raised, which is that we

16      don't know, because we don't know the issues that could be

17      raised either by the probation department there or by the Court

18      there, and don't want to be in a position where there's some

19      factual issue that's being decided that imminently would be

20      decided by this Court that may be pertinent.         And it's hard to,

21      sort of, anticipate that issue.

22                  THE COURT:   I just want to make sure, then, that I'm

23      giving myself enough time.

24                  All right.   Well, let's do this:      Your response then

25      on behalf of Mr. Manafort will be due the 18th, because
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 18 of 20       18


 1      presumably you'll know what your response is anyway because

 2      that's why you will have said you dispute it in the first

 3      place.   So then it will be fully briefed by the 18th.          And we

 4      can have a hearing either -- how about Friday, the 25th?          Let's

 5      do that at 10 a.m.     And it may be possible that after all this,

 6      not much of a hearing is required.        And I don't know -- I can't

 7      tell you how fast I'll be able to decide it once I hear it.

 8                   MR. WEISSMANN:    Absolutely.

 9                   THE COURT:    It depends how big the difference of

10      opinion is.

11                   MR. WEISSMANN:    Absolutely.   We understand that.

12                   THE COURT:    Let's make it Friday, the 25th, at 9:30

13      in the morning.

14                   And for either side, if you need to file something,

15      you know how to file it, accompanied by a motion for leave to

16      file under seal, if that's what it has to be, then you'll file

17      a redacted version that redacts as much -- you know, permits as

18      much as possible to be on the public docket.         But I understand

19      we're talking about ongoing investigations, cooperation.          If

20      there are things that need to be sealed, you file them in the

21      appropriate matter.       But I don't think we have to decide that

22      until you know what you're filing.

23                   All right.    Is there anything -- John, is there

24      something?    You're looking at me.

25                   THE COURTROOM DEPUTY:    7th, 14th, 18th for the
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 19 of 20     19


 1      pleadings, and then the 25th at 9:30 for the hearing?

 2                 THE COURT:    Correct.

 3                 Anything else I need to take up right now on behalf

 4      of Mr. Manafort?

 5                 MR. WESTLING:     Nothing on behalf of Mr. Manafort,

 6      Your Honor.

 7                 THE COURT:    Anything further for the government?

 8                 MR. WEISSMANN:     No, Your Honor.

 9                 THE COURT:    Thanks, everybody, for getting here so

10      quickly.

11                                     *   *   *

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 463 Filed 12/11/18 Page 20 of 20   20


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4

 5                I, JANICE DICKMAN, do hereby certify that the above

 6      and foregoing constitutes a true and accurate transcript of my

 7      stenograph notes and is a full, true and complete transcript of

 8      the proceedings to the best of my ability.

 9                            Dated this 11th day of December, 2018.

10

11

12                                  /s/________________________

13                                  Janice E. Dickman, CRR, RMR
                                    Official Court Reporter
14                                  Room 6523
                                    333 Constitution Avenue NW
15                                  Washington, D.C. 20001

16

17

18

19

20

21

22

23

24

25
